In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00127-CR

GEORGE EDMOND FOLAU, Appellant             §    On Appeal from the 396th District Court

                                           §    of Tarrant County (1455728D)

V.                                         §    June 13, 2019

                                           §    Opinion by Visiting Judge Mike Wallach

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By: /s/ Mike Wallach
                                          Judge Mike Wallach